Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 1 of 22 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

 MOTIVA PATENTS, LLC,
                                                     CIVIL ACTION NO. 9:18-cv-180
       Plaintiff,
                                                     ORIGINAL COMPLAINT FOR
         v.                                          PATENT INFRINGEMENT

 SONY CORPORATION & SONY                             JURY TRIAL DEMANDED
 INTERACTIVE ENTERTAINMENT,
 INC.,

       Defendants.


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Motiva Patents, LLC (“Motiva” or “Plaintiff”) files this original complaint

against Sony Corporation and Sony Interactive Entertainment, Inc. (“Sony” or “Defendant”),

alleging, based on its own knowledge as to itself and its own actions, and based on information

and belief as to all other matters, as follows:

                                              PARTIES

       1.       Motiva is a limited-liability company formed under the laws of the State of Texas,

with its principal place of business at 2322 Pinehurst St., Tyler, Texas 75703.

       2.       Defendant Sony Corporation is a Japanese corporation with its corporate

headquarters located at 1-7-1 Konan, Minatoku, Tokyo, 108-0075, Japan.

       3.       Defendant Sony Interactive Entertainment, Inc. is a Japanese corporation with a

place of business at 1-7-1 Konan, Minatoku, Tokyo, 108-0075, Japan.
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 2 of 22 PageID #: 2



                                 JURISDICTION AND VENUE

        4.     This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

        5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1400(b) and 1391(c)(3).

Defendants are foreign corporations and may be sued in this judicial district.

        6.     Sony is subject to this Court’s specific and general personal jurisdiction pursuant

to due process and/or the Texas Long Arm Statute, due at least to Defendant’s substantial

business in this forum, including: (i) at least a portion of the infringements alleged herein; and/or

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

district.

        7.     Specifically, Sony intends to do and does business in Texas, directly or through

intermediaries and offers its products and/or services, including those accused herein of

infringement, to customers and potential customers located in Texas, including in the Eastern

District of Texas.

                                      THE TECHNOLOGY

        8.     The patents-in-suit, U.S. Patent Nos. 7,292,151, 7,952,483, 8,159,354, 8,427,325,

9,427,659 (collectively, the “Asserted Patents”), teach systems, including video game systems,

for tracking a user’s movement, position, and/or orientation. Specifically, the systems include

one or more hand-held transponders that are in communication with a processing system, such as

a computer. Using sensors located on the transponder, such as gyroscopes and accelerometers,

along with external sensors, the transponder’s movement, position, and orientation are tracked



                                                  2
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 3 of 22 PageID #: 3



and portrayed on a digital display. The transponder can also include buttons or other input

mechanisms that enable the user to manipulate virtual objects in 3D.

                                             COUNT I

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,292,151

       9.      On November 6, 2007, U.S. Patent No. 7,292,151 (“the ‘151 Patent”) was duly

and legally issued by the United States Patent and Trademark Office for an invention entitled

“Human Movement Measurement System.”

       10.     Motiva is the owner of the ‘151 Patent, with all substantive rights in and to that

patent, including the sole and exclusive right to prosecute this action and enforce the ‘151 Patent

against infringers, and to collect damages for all relevant times.

       11.     Defendant made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems, including its PlayStation VR (including, for

example, the PlayStation 4, PlayStation 4 Slim, PlayStation 4 Pro, PS VR headset, processing

unit, Camera, Move Controllers, DualShock 4 Controller, and/or Aim Controller) virtual reality

systems (“Accused PlayStation VR Products”):




(https://www.playstation.com/en-us/explore/playstation-vr/gallery/)

                                                  3
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 4 of 22 PageID #: 4




(https://youtu.be/a-_-cHTjHgg)


          12.   By doing so, Defendant has directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 28 of the ‘151 Patent. Defendant’s infringement in this regard is

ongoing.

          13.   Sony has infringed the ‘151 Patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering for sale systems for tracking movement of

a user.




                                                 4
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 5 of 22 PageID #: 5



       14.     The accused products include a first communication device comprising a

transmitter for transmitting signals, a receiver for receiving signals and an output device, said

first communication device adapted to be hand-held.

       15.     The accused products include a processing system, remote from the first

communication device, for wirelessly receiving said transmitted signals from said first

communication device, said processing system adapted to determine movement information for

said first communication device and sending data signals to said first communication device for

providing feedback or control data.

       16.     The accused products include wherein said first communication device receives

and processes said data signals from said processing system and wherein the output device

provides sensory stimuli according to the received data signals.

       17.     The accused products include a second communication device, adapted to be hand

held, in electrical communication with the first communication device, with the processing

system adapted to determine movement information of the second communication device

relative to the first communication device.

       18.     The accused products include wherein said processing system is adapted to

determine movement information for both said first and second communication devices and to

calculate a displacement vector from said movement information.

       19.     Motiva has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Motiva in an amount that adequately compensates it

for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.




                                                 5
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 6 of 22 PageID #: 6



       20.     Motiva and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

‘151 Patent.

                                            COUNT II

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,952,483

       21.     On May 31, 2011, U.S. Patent No. 7,952,483 (“the ‘483 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Human Movement Measurement System.”

       22.     Motiva is the owner of the ‘483 Patent, with all substantive rights in and to that

patent, including the sole and exclusive right to prosecute this action and enforce the ‘483 Patent

against infringers, and to collect damages for all relevant times.

       23.     Defendant made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems, including its Accused PlayStation VR Products:




(https://www.playstation.com/en-us/explore/playstation-vr/gallery/)




                                                  6
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 7 of 22 PageID #: 7




(https://youtu.be/a-_-cHTjHgg)


        24.    By doing so, Defendant has directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 44 of the ‘483 Patent. Defendant’s infringement in this regard is

ongoing.

        25.    Sony has infringed the ‘483 Patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering for sale systems for a user to play a video

game.

        26.    The accused products include a first hand-held communication device comprising

a transmitter for transmitting signals, a receiver for receiving signals, and an output device.




                                                  7
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 8 of 22 PageID #: 8



       27.     The accused products include a second hand-held communication device adapted

to electrically communicate with the first communication device, and adapted for being attached

to, in contact with, or held by the user, the second hand-held communication device comprising a

transmitter for transmitting signals.

       28.     The accused products include a processing system, remote from the first hand-

held communication device, adapted to wirelessly receive the signals transmitted by the

transmitter of the first hand-held communication device, to determine movement information for

each of the respective communication devices, and to send data signals to the receiver to provide

feedback data to the user.

       29.     The accused products include an interactive interface such that the movement

information of the first hand-held communication device controls the movement of at least one

object in a computer generated virtual environment.

       30.     The accused products include wherein the first hand-held communication device

is adapted to receive and process the received data signals and generate sensory stimuli for the

user, based on the received data signals, the sensory stimuli delivered through the output device.

       31.     The accused products include wherein the first hand-held communication device

is further comprised of a user input device adapted for communication with the processing

system through the transmitter.

       32.     The accused products include wherein the user input device is adapted for

calibrating the first communication device to establish a reference position.

       33.     Motiva has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Motiva in an amount that adequately compensates it




                                                 8
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 9 of 22 PageID #: 9



for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       34.     Motiva and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

‘483 Patent.

                                            COUNT III

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,159,354

       35.     On April 17, 2012, U.S. Patent No. 8,159,354 (“the ‘354 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Human Movement Measurement System.”

       36.     Motiva is the owner of the ‘354 Patent, with all substantive rights in and to that

patent, including the sole and exclusive right to prosecute this action and enforce the ‘354 Patent

against infringers, and to collect damages for all relevant times.

       37.     Defendant made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems, including its Accused PlayStation VR Products:




(https://www.playstation.com/en-us/explore/playstation-vr/gallery/)

                                                  9
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 10 of 22 PageID #: 10




 (https://youtu.be/a-_-cHTjHgg)


         38.    By doing so, Defendant has directly infringed (literally and/or under the doctrine

 of equivalents) at least Claim 49 of the ‘354 Patent. Defendant’s infringement in this regard is

 ongoing.

         39.    Sony has infringed the ‘354 Patent by making, having made, using, importing,

 providing, supplying, distributing, selling, or offering for sale systems for a user to play a video

 game.

         40.    The accused products include a first hand-held communication device comprising

 a transmitter for transmitting signals, a receiver for receiving signals, and an output device.



                                                  10
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 11 of 22 PageID #: 11



        41.     The accused products include a a processing system, remote from the first hand-

 held communication device, adapted to wirelessly receive the signals transmitted by the

 transmitter, to determine movement information for the first hand-held communication device.

        42.     The accused products include wherein the movement information of the first

 hand-held communication device controls the movement of at least one object in a computer

 generated virtual environment.

        43.     The accused products include wherein the first hand-held communication device

 is adapted to receive and process the received data signals and generate sensory stimuli for the

 user, based on the received data signals and delivered through the output device.

        44.     The accused products include wherein the processing system is adapted to

 determine the three-dimensional position of the first hand-held communication device and

 wherein the object is controlled in a virtual three-dimensional environment.

        45.     Motiva has been damaged as a result of the infringing conduct by Defendant

 alleged above. Thus, Defendant is liable to Motiva in an amount that adequately compensates it

 for such infringements, which, by law, cannot be less than a reasonable royalty, together with

 interest and costs as fixed by this Court under 35 U.S.C. § 284.

        46.     Motiva and/or its predecessors-in-interest have satisfied all statutory obligations

 required to collect pre-filing damages for the full period allowed by law for infringement of the

 ‘354 Patent.




                                                 11
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 12 of 22 PageID #: 12



                                             COUNT IV

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,427,325

        47.     On April 23, 2013, U.S. Patent No. 8,427,325 (“the ‘325 Patent”) was duly and

 legally issued by the United States Patent and Trademark Office for an invention entitled

 “Human Movement Measurement System.”

        48.     Motiva is the owner of the ‘325 Patent, with all substantive rights in and to that

 patent, including the sole and exclusive right to prosecute this action and enforce the ‘325 Patent

 against infringers, and to collect damages for all relevant times.

        49.     Defendant made, had made, used, imported, provided, supplied, distributed, sold,

 and/or offered for sale products and/or systems, including its Accused PlayStation VR Products:




 (https://www.playstation.com/en-us/explore/playstation-vr/gallery/)




                                                  12
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 13 of 22 PageID #: 13




 (https://youtu.be/a-_-cHTjHgg)


         50.    By doing so, Defendant has directly infringed (literally and/or under the doctrine

 of equivalents) at least Claim 1 of the ‘325 Patent. Defendant’s infringement in this regard is

 ongoing.

         51.    Sony has infringed the ‘325 Patent by making, having made, using, importing,

 providing, supplying, distributing, selling, or offering for sale systems for a user to play a video

 game.

         52.    The accused products include a first hand-held communication device comprising

 a transmitter for transmitting signals, a receiver for receiving signals, an output device, a motion

 detector, and a user input device resident on the first hand-held communication device.

                                                  13
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 14 of 22 PageID #: 14



        53.     The accused products include a processing system, remote from the first hand-

 held communication device, adapted to wirelessly receive the signals transmitted by the

 transmitter, to determine motion information for the first hand-held communication device, and

 to send data signals to the first hand-held device to provide feedback data to the user, wherein the

 output device responds to the feedback data.

        54.     The accused products include wherein the motion information of the first hand-

 held communication device affects movement of at least one object in a computer generated

 virtual environment.

        55.     The accused products include wherein the first hand-held communication device

 is adapted to receive and process the data signals and generate sensory stimuli for the user based

 on the data signals and delivered through the output device.

        56.     Motiva has been damaged as a result of the infringing conduct by Defendant

 alleged above. Thus, Defendant is liable to Motiva in an amount that adequately compensates it

 for such infringements, which, by law, cannot be less than a reasonable royalty, together with

 interest and costs as fixed by this Court under 35 U.S.C. § 284.

        57.     Motiva and/or its predecessors-in-interest have satisfied all statutory obligations

 required to collect pre-filing damages for the full period allowed by law for infringement of the

 ‘325 Patent.

                                             COUNT V

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,427,659

        58.     On August 30, 2016, U.S. Patent No. 9,427,659 (“the ‘659 Patent”) was duly and

 legally issued by the United States Patent and Trademark Office for an invention entitled

 “Human Movement Measurement System.”



                                                 14
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 15 of 22 PageID #: 15



        59.     Motiva is the owner of the ‘659 Patent, with all substantive rights in and to that

 patent, including the sole and exclusive right to prosecute this action and enforce the ‘659 Patent

 against infringers, and to collect damages for all relevant times.

        60.     Defendant made, had made, used, imported, provided, supplied, distributed, sold,

 and/or offered for sale products and/or systems, including its Accused PlayStation VR Products:




 (https://www.playstation.com/en-us/explore/playstation-vr/gallery/)




                                                  15
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 16 of 22 PageID #: 16




 (https://youtu.be/a-_-cHTjHgg)


        61.     By doing so, Defendant has directly infringed (literally and/or under the doctrine

 of equivalents) at least Claim 45 of the ‘659 Patent. Defendant’s infringement in this regard is

 ongoing.

        62.     Sony has infringed the ‘659 Patent by making, having made, using, importing,

 providing, supplying, distributing, selling, or offering for sale wireless video game systems for

 detecting motion.

        63.     The accused products include a remote processing system for placement at a

 distance from a user.




                                                 16
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 17 of 22 PageID #: 17



        64.     The accused products include a first hand-held game controller comprised of an

 accelerometer, a transmitter that sends wireless signals to the remote processing system, a

 receiver that receives wireless signals from the remote processing system, a user input device on

 the exterior of the first hand-held game controller, an output device, a data storage memory, and

 a processing system in communication with the accelerometer, transmitter, receiver, user input

 device, output device, and data storage memory.

        65.     The accused products include a processing system programmed with one or more

 software routines executing on the processing system to: 1) receive input relating to motion of

 the first hand-held game controller and provide data to the output device for outputting feedback

 based on the motion of the first hand-held game controller; 2) receive user input data from the

 user input device and, and in response to the user input data, output control data for

 communication to the remote processing system; 3) output data for communication to the remote

 processing system for controlling motion of a first virtual object displayed in a computer

 generated virtual environment displayed on a remote display and where the motion of the first

 virtual object is in proportion with the motion of the first hand-held game controller.

        66.     Motiva has been damaged as a result of the infringing conduct by Defendant

 alleged above. Thus, Defendant is liable to Motiva in an amount that adequately compensates it

 for such infringements, which, by law, cannot be less than a reasonable royalty, together with

 interest and costs as fixed by this Court under 35 U.S.C. § 284.

        67.     Motiva and/or its predecessors-in-interest have satisfied all statutory obligations

 required to collect pre-filing damages for the full period allowed by law for infringement of the

 ‘659 Patent.




                                                  17
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 18 of 22 PageID #: 18



       ADDITIONAL ALLEGATIONS REGARDING INDIRECT INFRINGEMENT

         68.     Defendant has also indirectly infringed the Asserted Patents by inducing others to

 directly infringe the Asserted Patents. Defendant has induced the end-users, Defendant’s

 customers, to directly infringe (literally and/or under the doctrine of equivalents) the Asserted

 Patents by using the accused products. Defendant took active steps, directly and/or through

 contractual relationships with others, with the specific intent to cause them to use the accused

 products in a manner that infringes one or more claims of the patents-in-suit, including, for

 example, Claim 28 of the ‘151 Patent, Claim 44 of the ‘483 Patent, Claim 49 of the ‘354 Patent,

 Claim 1 of the ‘325 Patent, and Claim 45 of the ‘659 Patent. Such steps by Defendant included,

 among other things, advising or directing customers and end-users to use the accused products in

 an infringing manner; advertising and promoting the use of the accused products in an infringing

 manner; and/or distributing instructions that guide users to use the accused products in an

 infringing manner. Defendant is performing these steps, which constitute induced infringement

 with the knowledge of the Asserted Patents and with the knowledge that the induced acts

 constitute infringement. Defendant is aware that the normal and customary use of the accused

 products by Defendant’s customers would infringe the Asserted Patent. Defendant’s inducement

 is ongoing.

         69.     Defendant has also induced its affiliates, or third-party manufacturers, shippers,

 distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

 (literally and/or under the doctrine of equivalents) the Asserted Patents by importing, selling, or

 offering to sell the accused products. Defendant took active steps, directly and/or through

 contractual relationships with others, with the specific intent to cause such persons to import,

 sell, or offer to sell the accused products in a manner that infringes one or more claims of the



                                                     18
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 19 of 22 PageID #: 19



 patents-in-suit, including, for example, Claim 28 of the ‘151 Patent, Claim 44 of the ‘483 Patent,

 Claim 49 of the ‘354 Patent, Claim 1 of the ‘325 Patent, and Claim 45 of the ‘659 Patent. Such

 steps by Defendant included, among other things, making or selling the accused products outside

 of the United States for importation into or sale in the United States, or knowing that such

 importation or sale would occur; and directing, facilitating, or influencing its affiliates, or third-

 party manufacturers, shippers, distributors, retailers, or other persons acting on its or their behalf,

 to import, sell, or offer to sell the accused products in an infringing manner. Defendant

 performed these steps, which constitute induced infringement, with the knowledge of the

 Asserted Patents and with the knowledge that the induced acts would constitute infringement.

 Defendant performed such steps in order to profit from the eventual sale of the accused products

 in the United States. Defendant’s inducement is ongoing.

        70.     Defendant has also indirectly infringed by contributing to the infringement of the

 Asserted Patents. Defendant has contributed to the direct infringement of the Asserted Patents by

 the end-user of the accused products. The accused products have special features that are

 specially designed to be used in an infringing way and that have no substantial uses other than

 ones that infringe the Asserted Patents, including, for example, Claim 28 of the ‘151 Patent,

 Claim 44 of the ‘483 Patent, Claim 49 of the ‘354 Patent, Claim 1 of the ‘325 Patent, and Claim

 45 of the ‘659 Patent. The special features include, for example, a processing system that

 receives wireless signals from a remote communication device and determines movement

 information for the remote communication device that is used in a manner that infringes the

 Asserted Patents. The special features constitute a material part of the invention of one or more

 of the claims of the Asserted Patents and are not staple articles of commerce suitable for

 substantial non-infringing use. Defendant’s contributory infringement is ongoing.



                                                   19
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 20 of 22 PageID #: 20



         71.     Defendant also has knowledge of the Asserted Patents at least as of the date when

 it was notified of the filing of this action.

         72.     Furthermore, on information and belief, Defendant has a policy or practice of not

 reviewing the patents of others (including instructing its employees to not review the patents of

 others), and thus has been willfully blind of Motiva’s patent rights.

         73.     Defendant’s actions are at least objectively reckless as to the risk of infringing a

 valid patent and this objective risk was either known or should have been known by Defendant.

         74.     Defendant’s direct and indirect infringement of the Asserted Patents is, has been,

 and continues to be willful, intentional, deliberate, and/or in conscious disregard of Motiva’s

 rights under the patent.

         75.     Motiva has been damaged as a result of the infringing conduct by defendant

 alleged above. Thus, Defendant is liable to Motiva in an amount that adequately compensates it

 for such infringements, which, by law, cannot be less than a reasonable royalty, together with

 interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            JURY DEMAND

         Motiva hereby requests a trial by jury on all issues so triable by right.

                                        PRAYER FOR RELIEF

         Motiva requests that the Court find in its favor and against Defendant, and that the Court

 grant Motiva the following relief:

         a.      Judgment that one or more claims of the Asserted Patents have been infringed,

 either literally and/or under the doctrine of equivalents, by Defendant and/or all others acting in

 concert therewith;

         b.      A permanent injunction enjoining Defendant and its officers, directors, agents,



                                                   20
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 21 of 22 PageID #: 21



 servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

 concert therewith from infringement of the Asserted Patents; or, in the alternative, an award of a

 reasonable ongoing royalty for future infringement of the Asserted Patents by such entities;

        c.      Judgment that Defendant accounts for and pays to Motiva all damages to and

 costs incurred by Motiva because of Defendant’s infringing activities and other conduct

 complained of herein;

        d.      Judgment that Defendant’s infringements be found willful, and that the Court

 award treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284;

        d.      That Motiva be granted pre-judgment and post-judgment interest on the damages

 caused by Defendant’s infringing activities and other conduct complained of herein;

        e.      That this Court declare this an exceptional case and award Motiva its reasonable

 attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

        f.      That Motiva be granted such other and further relief as the Court may deem just

 and proper under the circumstances.



 Dated: October 3, 2018                         Respectfully submitted,

                                                /s/ Matthew J. Antonelli
                                                Matthew J. Antonelli (lead attorney)
                                                Texas Bar No. 24068432
                                                matt@ahtlawfirm.com
                                                Zachariah S. Harrington
                                                Texas Bar No. 24057886
                                                zac@ahtlawfirm.com
                                                Larry D. Thompson, Jr.
                                                Texas Bar No. 24051428
                                                larry@ahtlawfirm.com
                                                Michael D. Ellis
                                                Texas Bar No. 24081586
                                                michael@ahtlawfirm.com
                                                Christopher Ryan Pinckney

                                                  21
Case 9:18-cv-00180-JRG-KFG Document 1 Filed 10/03/18 Page 22 of 22 PageID #: 22



                                    Texas Bar No. 24067819
                                    ryan@ahtlawfirm.com
                                    ANTONELLI, HARRINGTON
                                    & THOMPSON LLP
                                    4306 Yoakum Blvd., Ste. 450
                                    Houston, TX 77006
                                    (713) 581-3000

                                    Stafford Davis
                                    State Bar No. 24054605
                                    THE STAFFORD DAVIS FIRM, PC
                                    The People's Petroleum Building
                                    102 N College Ave., 13th Floor
                                    Tyler, Texas 75702
                                    (903) 593-7000
                                    sdavis@stafforddavisfirm.com

                                    Attorneys for Motiva Patents, LLC




                                      22
